ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_03_FR.txt. 345

OPINION INDIVIDUELLE DE M“” HIGGINS

[Traduction]

Pouvoir discrétionnaire de la Cour en ce qui concerne l’ordre dans lequel elle
règle les questions dont elle est saisie — Caractère suffisamment précis d’un dif-
férend — Existe-t-il un différend en vertu de l'article 38 du Statut? — Pouvoir
de la Cour de soulever proprio motu des exceptions à sa compétence.

Comme la Cour le rappelle au premier paragraphe de son arrêt, le
Cameroun a introduit le 29 mars 1994 une instance contre le Nigéria
concernant un différend «port[ant] essentiellement sur la question de la
souveraineté sur la presqu'île de Bakassi». Dans sa requête, le Cameroun
a rappelé que la délimitation de sa frontière maritime avec le Nigéria
n'avait été que partielle et que les deux Parties n’avaient pas été en
mesure de l’achever. En conséquence, il a prié la Cour, «[alfin d’éviter de
nouveaux incidents entre les deux pays, ... de bien vouloir déterminer le
tracé de la frontiére maritime entre les deux Etats au-dela de celui qui
avait été fixé en 1975».

La septième exception préliminaire du Nigéria est libellée dans les
termes suivants:

«fl n’existe pas de différend juridique concernant la délimitation
de la frontière maritime entre les deux Parties, qui se prêterait actuel-
lement à une décision de la Cour, pour les motifs suivants:

1) il n’est pas possible de déterminer la frontière maritime avant de
se prononcer sur le titre concernant la presqu'île de Bakassi;

2) dans l'éventualité où la question du titre concernant la presqu'île de
Bakassi serait réglée, les demandes concernant les questions de déli-
mitation maritime ne seront pas recevables faute d’action suffisante
des Parties pour effectuer, sur un pied d'égalité, une délimitation
«par voie d’accord conformément au droit international.»

Dans ses écritures, le Nigéria a avancé un certain nombre d’arguments
à l’appui de cette exception préliminaire. Il les a développés et précisés
lors de ses plaidoiries devant la Cour. Comme la Cour le rappelle aux
paragraphes 104 à 108 de son arrêt, le Nigéria a fait valoir que, dans la
mesure où il y a lieu de se prononcer sur le titre concernant la presqu'île
de Bakassi avant de délimiter la frontière maritime, une demande portant
sur cette frontière maritime est irrecevable. Le Nigéria a également affirmé
qu’il n’y avait pas eu de négociations sur une quelconque délimitation au-
delà du point identifié comme le point G sur le tracé de la frontière mari-
time proposé par le Cameroun.

Au paragraphe 105 de l’arrêt, la Cour rappelle la réponse du Came-
roun sur ces points et elle s’est prononcée à ce sujet aux paragraphes 106

74
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. HIGGINS) 346

à 110. Je suis pour l'essentiel d’accord avec ce qu’elle a dit aux para-
graphes 106 à 109, mais non au paragraphe 110.

Toutefois, il existe un aspect lié au premier volet de l’exception du
Nigéria qui me semble important. Il s’agit de la question de savoir s’il y a,
en fait et en droit, un différend relatif aux zones maritimes du Cameroun
et du Nigéria jusqu'aux limites de leurs juridictions respectives. Dans ses
pièces écrites et dans ses plaidoiries relatives à la septième exception pré-
liminaire, le Nigéria a mis l’accent sur la prétendue absence de négocia-
tions en la matière. Il soutient qu’en vertu du droit international général
et des articles 74 et 83 de la convention des Nations Unies sur le droit de
la mer un Etat doit négocier sa frontière maritime et ne saurait l’imposer
unilatéralement, et que la Cour n’est donc pas compétente et/ou que la
demande concernant la délimitation maritime est irrecevable. Mais il se
pourrait que la question des négociations soit plutôt pertinente parce
qu'elle fournirait des indications sur le point de savoir s’il existe ou non
un différend en la matière. C’est là, à mon avis, la véritable question
plutôt que celle de savoir si la négociation est une condition préalable
autonome à la présentation d’une demande portant sur une frontière
maritime.

Dans sa requête, le Cameroun affirme qu’il demande une délimitation
maritime en vue d'éviter de nouveaux incidents. Or la Cour n’a pas été
informée d’«incidents» maritimes au-delà des mers territoriales. En outre,
l'alinéa f) du paragraphe 20 de la requête initiale est formulé dans les
termes suivants:

«Afin d'éviter la survenance de tout différend entre les deux Etats
relativement à leur frontière maritime, la République du Cameroun
prie la Cour de procéder au prolongement du tracé de sa frontière
maritime avec la République fédérale du Nigéria jusqu’à la limite des
zones maritimes que le droit international place sous leur juridiction
respective.» (Les italiques sont de moi.)

En un certain sens, il importe peu de savoir à qui l’on peut imputer
l'absence d’accord sur la délimitation au-delà du point G, et s’il ressort
du dossier que c’est en raison du changement de position du Nigéria sur
la déclaration de Maroua ou parce que les deux Parties ont accepté
qu’au-dela du point G la délimitation devait se faire dans un cadre mul-
tilatéral afin de tenir compte des intérêts des autres Etats dans la région.
Ces questions, qui revétent une certaine importance si la question clé est
celle de savoir s’il existe une obligation de négocier avant de présenter
une demande portant sur une délimitation maritime (et, dans l’affirma-
tive, s’il s’agit d’une question préliminaire ou de fond), perdent de leur
pertinence si la véritable question préliminaire est celle de savoir s’il existe
un différend entre les parties portant sur la frontière maritime jusqu’aux
limites de leurs juridictions respectives.

A titre liminaire, j’ai mürement réfléchi sur le point de savoir s’il y
avait lieu de s’intéresser vraiment à cette question, puisque le Nigéria n’a
pas jugé bon d’avancer d’argument en ce sens. Il est toujours loisible à ia

75
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. HIGGINS) 347

Cour de soulever proprio motu des points de droit, mais c’est en principe
à lEtat défendeur qu'il appartient de décider quelles exceptions à la com-
pétence et à la recevabilité il souhaite soulever. Si un Etat est disposé à
accepter la compétence de la Cour pour connaître d’une question, il ne
revient généralement pas à la Cour — indépendamment de son droit de
soulever proprio motu certains points — de soulever d’autres exceptions à
sa compétence. Toutefois, il me semble que l’on peut déroger à ce prin-
cipe lorsque sont en jeu les prescriptions de l’article 38 du Statut. Cet ar-
ticle n’est pas une clause que les défendeurs peuvent accepter ou refuser à
leur gré. Il prescrit les conditions essentielles à l'exercice de la compétence
de Ja Cour. Aux termes de cet article, la mission de Ja Cour est «de régler
conformément au droit international les différends qui lui sont soumis».

Par voie de conséquence, la Cour doit toujours s’assurer qu’il existe un
différend. Se prononçant sur la cinquième exception préliminaire du
Nigéria, la Cour a rappelé les différentes exigences juridiques relatives à
l’existence d’un différend qu’elle a dégagées dans sa jurisprudence (voir
arrêt, par. 87-89). Il n’est pas nécessaire de les répéter ici. Or, à mon avis,
il aurait fallu s'assurer systématiquement du respect de ces exigences juri-
diques au regard de la septième exception préliminaire et non seulement
au regard de la cinquième.

Il ressort du dossier que les Parties avaient l'intention de délimiter
l’ensemble de leur frontière maritime. Des discussions ont eu lieu sur
l'ensemble de cette frontière, même au-delà de ce qui a été convenu,
jusqu’au point G. En même temps, la ligne spécifique qui a été négociée
et convenue, en 1975, était la ligne aboutissant au point G. Le Nigéria a
fait savoir à la Cour, et le Cameroun n’a pas contesté cela, que «le Nigé-
ria a eu connaissance pour la première fois de la ligne [revendiquée par le
Cameroun], ou de fait de toute ligne revendiquée par le Cameroun a
légard du plateau continental ou de la zone économique exclusive,
lorsqu’il a reçu le mémoire du Cameroun» (CR 98/2, p. 40).

Le Nigéria a pris ses distances à l’égard de la déclaration de Maroua et
il ressort du dossier que, lors de leurs réunions, les experts des deux
parties se sont préoccupés, et on le comprend fort bien, de la valeur juri-
dique de cette déclaration. Il ressort également des informations fournies
à la Cour que l’on avait exprimé l’intention de procéder à une délimita-
tion multilatérale de la ligne au-delà du point G étant donné la proximité,
notamment, de la Guinée équatoriale au-delà de ce point. Différentes
modalités de participation de la Guinée équatoriale à ces discussions
avaient été étudiées.

Il importe peu de savoir si l'impossibilité de parvenir à un accord au-
delà du point G était due essentiellement au différend sur la valeur de la
déclaration de Maroua, aux difficultés qu’il y avait à susciter l’intérêt de
la Guinée équatoriale à l'égard de la délimitation, ou à ce que le Came-
roun qualifie d’invasion de la presqu'île de Bakassi par le Nigéria
en décembre 1993. Il n’est pas non plus pertinent, du point de vue juri-
dique, de savoir si les Parties ont entamé des négociations en vue de
déterminer l’ensemble de la frontière ou même de savoir s’il y a eu des

76
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. HIGGINS) 348

discussions sur la frontière au-delà du point G. Ces éléments sont liés en
fait à la question telle que formulée par les Parties, c’est-à-dire à celle de
savoir s’il existe une obligation de négocier avant de soumettre à la Cour
une demande concernant la frontière maritime et, dans l’affirmative, de
savoir s’il s’agit d’une question de procédure ou de fond et, dans le pre-
mier cas, de savoir à qui la faute doit être imputée et s’il existe des cir-
constances dans lesquelles les négociations deviennent impossibles et
donc inutiles du point de vue juridique.

Mais le point de savoir s’il existe ou non un différend constitue une
autre question, qui «demande à être établie objectivement» (Jnterpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la Rou-
manie, première phase, avis consultatif, C.J. Recueil 1950, p. 74). Ce
sont des éléments tout à fait différents de ceux dont les Parties ont débat-
tus qui s'appliquent. Il faut que «la réclamation de l’une des parties se
heurte à l'opposition manifeste de l’autre» (affaires du Sud-Ouest afri-
cain, exceptions préliminaires, arrêt, C.J. Recueil 1962, p. 328). A cet
égard, il ne suffit pas de dire que, dans la mesure où il y a différend sur la
presqu'île de Bakassi, il s’ensuit nécessairement que la frontière maritime
est en litige. Et, contrairement à la situation relative à la frontière ter-
restre, il n’y a pas (au-delà du point G) une ligne existante convenue
par voie conventionnelle que ferait valoir une partie et que l’autre partie
semblerait ne pas accepter, même de façon indirecte. Avant l'introduction
de la présente instance, le Cameroun n’avait présenté aucune revendica-
tion concernant une ligne précise au-delà du point G à laquelle le Nigéria
se serait opposé.

Le fait que le Nigéria et le Cameroun n'aient pas été en mesure de
mener des négociations détaillées sur la délimitation au-delà du point G,
et encore moins d'aboutir 4 un accord à ce sujet, ne signifie pas qu’il
existe un différend sur les points H à K. De fait, le Nigéria n’a pas fait
savoir par où devrait passer, selon lui, la ligne au-delà du point G.

La décision que la Cour prendra lors de la phase de l’examen au fond
quant au titre sur la presqu'île de Bakassi aura inévitablement des consé-
quences sur le tracé de la frontière maritime jusqu'aux limites des juridic-
tions des deux Etats. Et ce, que la décision soit en faveur du Cameroun
où du Nigéria. La Cour ne peut en aucun cas savoir si une quelconque
ligne spécifique qui pourrait, en conséquence, être proposée par l’une des
Parties serait acceptée ou rejetée par l’autre. La question dont il s’agit
n’est pas qu’une frontière maritime ne peut être tracée avant qu’une déci-
sion ne soit prise au sujet du titre territorial sur Bakassi et, comme le sou-
tient le Nigéria, que toute requête présentée à la Cour tendant à déter-
miner cette ligne doit être rejetée comme irrecevable. Comme la Cour l’a
dit à juste titre, il entre dans le cadre de son pouvoir discrétionnaire de
traiter des éléments territoriaux et maritimes, qui ne sauraient fonder
une exception préliminaire (arrêt, par. 106). La question est plutôt que la
demande du Cameroun telle que formulée dans sa requéte au para-
graphe 20 f) ne se rapporte à aucun différend précisément délimité et
qu’elle est donc dépourvue d’une certaine réalité.

77
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. HIGGINS) 349

On ne saurait non plus admettre que dès lors que la Cour est compé-
tente pour connaître d’un différend territorial et que, pour cette raison (et
peut-être pour d’autres également), les parties ont été dans l’impossibilité
de convenir d’une frontière maritime, il y a ipso facto, et sans qu'il soit
besoin de le démontrer davantage, un différend sur l’ensemble de leur
frontière maritime jusqu’aux limites reconnues en droit international. Si
elle avait été formulée en ces termes, une telle affirmation, d’une part,
aurait été incompatible avec la jurisprudence de la Cour sur la notion de
différend aux fins de l’article 38 du Statut et, d’autre part, aurait eu des
implications politiques fâcheuses.

C’est parce que le paragraphe 110 n’a pas emporté ma conviction sur
ce point que j'ai dû voter contre l’alinéa 1 g) du dispositif, bien que je
souscrive au reste de l’arrêt sur la septième exception préliminaire du
Nigéria.

Puisque j'estime que la Cour n’est pas actuellement compétente pour
connaître de la question de la délimitation maritime au-delà du point G,
la huitième exception préliminaire du Nigéria devient sans objet et n’a
plus de raison d’être, de même que la réponse que la Cour lui a donnée.
C’est pour cette raison, et pour cette raison uniquement, que j’ai voté
contre l'alinéa 2 du dispositif. Mes vues sur la septième exception préli-
minaire ont certaines conséquences sur la huitième exception, mais je ne
suis pas en désaccord par ailleurs avec ce que la Cour a dit aux para-
graphes 115 à 117.

(Signé) Rosalyn HIGGINs.

78
